Citation Nr: 1729024	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  04-07 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disorder or herbicide exposure. 

2.  Entitlement to a compensable rating for diabetic retinopathy prior to June 10, 2011, in excess of 10 percent from June 10, 2011 to May 9, 2016, and a compensable rating thereafter.  

3.  Entitlement to service connection for a disability of the feet/toes (previously claimed as bilateral feet fungus). 

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia and manic depression. 

6.  Entitlement to an initial rating greater than 60 percent prior to January 9, 2012 for diabetic nephropathy. 

7.  Entitlement to an effective date earlier than September 11, 2007, for an award of a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1967 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case has a long and complicated procedural history.  

A May 2004 rating decision denied an increased rating for diabetes to include diabetic retinopathy.  An April 2008 rating decision denied service connection for fungus of the bilateral feet.  In a June 2009 rating decision, the RO granted TDIU, effective September 11, 2007.  The RO also denied reopening a previously denied claim of service connection for hypertension.  

In a May 2011 rating decision, the Veteran's claim of service connection for PTSD was denied.  A subsequent May 2011 rating decision continued a 30 percent rating for tinea versicolor of the arms, shoulders, chest, and abdomen to now include bilateral foot fungus on the toenails and nail dystrophy.  

A February 2012 rating decision granted a separate 10 percent evaluation for diabetic retinopathy, effective June 10, 2011.  The Veteran appealed this rating and its effective date in a February 2012 notice of disagreement (filed on a VA Form 9).  The issue of entitlement to an increased rating in excess of 10 percent was readjudicated in a June 2013 statement of the case (SOC) and the appeal was perfected.  However, although a May 2014 Board remand characterized the issue as entitlement to a compensable rating for diabetic retinopathy prior to June 10, 2011, an SOC was not issued until January 2017 regarding a rating prior to June 10, 2011.  In a February 2017 notice of disagreement, the Veteran perfected his appeal as to the effective date issue.  A February 2017 rating decision decreased the Veteran's rating for diabetic retinopathy from 10 percent to noncompensable, effective May 9, 2016.  

Board hearings were held in these matters in March 2006 in Washington, DC before Veterans Law Judge (VLJ) Mark F. Halsey and in May 2012, at the RO before VLJ K. Osborne. Copies of the hearing transcripts have been added to the record. 

These claims have also been before the Board and remanded for additional development.  In May 2006, the Board remanded, inter alia, an issue characterized as entitlement to an increased rating for diabetes mellitus with diabetic retinopathy to the AOJ, via the Appeals Management Center (AMC) in Washington, DC for additional development. 

In May 2013, the Board issued two separate decisions - one decided by a three member panel of VLJs on issues wherein the Veteran testified to both VLJs Halsey and Osborne. The panel decision reopened a claim of entitlement to service connection for hepatitis C, and remanded this claim to the AOJ for further development and readjudication on the merits. This decision also recharacterized the claims on appeal to include separate issues of entitlement to a disability rating greater than 20 percent for diabetes mellitus and a rating greater than 10 percent for diabetic retinopathy. These claims were also remanded to the AOJ for further development.

The second May 2013 Board decision was regarding the issues which did not involve testimony before more than one VLJ. That decision reopened service connection claims for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) and hypertension, and remanded these claims on the merits for further development. The Board dismissed from appeal an issue of entitlement to a higher disability rating for diabetic nephropathy. Finally, the Board remanded issues of entitlement to an effective date earlier than September 11, 2007 for an award of a total disability rating based upon individual unemployability (TDIU), entitlement to an effective date earlier than September 11, 2007 for a grant of service connection for diabetic nephropathy, and entitlement to service connection for disability of the feet/toes (previously claimed as bilateral feet fungus) for further development.

In a December 2014 decision, the Board denied the Veteran's claim for increased ratings for diabetes mellitus.  Also, the Board remanded the issues of entitlement to an increased rating for hepatitis C and an earlier effective date for the grant of service connection for hepatitis C to the AOJ for the issuance of a statement of the case (SOC); following a July 2013 notice of disagreement.  A SOC was issued in January 2017.  The Veteran did not timely file a substantive appeal (VA Form 9).  Therefore, those issues are not presently on appeal before the Board.  

Finally, the Board observes that in August 2008, the Veteran appointed an attorney to represent him which revoked all prior powers of attorney in his claims file. The Veteran's attorney subsequently notified VA in February 2010 correspondence that she was withdrawing from her representation of the Veteran before VA. Thus, the Veteran currently represents himself.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The issue of entitlement to increased ratings for diabetic retinopathy is decided herein.  The remaining issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  Prior to June 10, 2011, the Veteran's diabetic retinopathy was manifested by corrected visual acuity of no worse than 20/40 in both eyes, without any evidence of visual field loss, pain, rest requirements, impairment of muscle function, or incapacitating episodes.

2.  From June 10, 2011 to May 9, 2016, the Veteran's visual acuity was, at worst, the equivalent of 20/50 in both eyes or constriction of the visual field was between 46 and 60 degrees, bilaterally without any evidence of visual field loss, pain, rest requirements, impairment of muscle function, or incapacitating episodes. 

3.  From May 9, 2016, the Veteran's bilateral visual acuity was 20/40 or greater, bilaterally with no visual field defects and without any evidence of visual field loss, pain, rest requirements, impairment of muscle function, or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  Prior to June 10, 2011, the criteria for a compensable rating for diabetic retinopathy have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.76a, Diagnostic Code 6006 (2008); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.75-4.79, Diagnostic Code 6006 (2016).

2.  From June 10, 2011 to May 9, 2016, the criteria for a rating in excess of 10 percent for diabetic retinopathy have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.76a, Diagnostic Code 6006 (2008); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.75-4.79, Diagnostic Code 6006 (2016).

3.  From May 9, 2016, the criteria for a compensable rating for diabetic retinopathy have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.76a, Diagnostic Code 6006 (2008); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.75-4.79, Diagnostic Code 6006 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim. Additionally, the Veteran was afforded several VA examinations in connection with his claims that the Board finds to be adequate as the examination reports are based on an examination of the Veteran and include findings relevant to the schedular rating criteria. 

Additionally, the Veteran was provided two opportunities to set forth his contentions at Board hearings in March 2006 and May 2012. The VLJs complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and the Board may proceed to adjudicate the claims based on the current record. 

Moreover, the Board determines that the AOJ has substantially complied with the March 2013 and December 2014 remand directives, as applicable to the instant claim of entitlement to an increased rating for diabetic retinopathy, and, as such, that no further action is necessary in this regard. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable. Thus, the Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

Increased rating claim

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10 (2016). The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id. 

The Schedule assigns Diagnostic Codes to individual disabilities. Diagnostic Codes provide rating criteria specific to a particular disability. If two Diagnostic Codes are applicable to the same disability, the Diagnostic Code that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different Diagnostic Codes - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

The Veteran's diabetic retinopathy was assigned a 10 percent disability rating effective June 10, 2011, pursuant to the criteria set forth in Diagnostic Code 6006-6080. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2016). In this case, the hyphenated diagnostic code indicates that retinopathy, under Diagnostic Code 6006, is the service-connected disability and the rating is assigned under the criteria of Diagnostic Code 6080, for impairment of the visual fields.

The Veteran's appeal stems from his initial claim for an increased rating for his diabetes mellitus with a diabetic retinopathy, filed in December 2002.  The Veteran has requested a compensable rating since that claim.  The Board notes that the rating criteria for evaluating diseases of the eye were amended during the pendency of this appeal. See 73 Fed. Reg. 66544 (November 10, 2008). These amendments apply to claims received by VA on or after the December 10, 2008 effective date. As the Veteran's claim of entitlement to a compensable rating for diabetic retinopathy was received in December 2002, the Board will apply the old version of the rating criteria for the period prior to December 10, 2008. However, as of December 10, 2008, the Board will evaluate the Veteran's diabetic retinopathy under both versions and apply the rating criteria more favorable to the Veteran. See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Prior to December 10, 2008, chronic diseases of the eye listed at Diagnostic Codes 6000 through 6009 were rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology. A minimum rating of 10 percent was to be assigned during active pathology. 38 C.F.R. § 4.84a, Diagnostic Codes 6000-6009 (2008). 

Pursuant to the old rating criteria, central visual acuity was evaluated based on the degree of the resulting impairment of visual acuity, based on the best distant vision obtainable after the best correction by glasses. 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Codes 6061-6079 (2008). The percentage evaluation was found on Table V of the old rating criteria by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye. 38 C.F.R. § 4.83a.

Pursuant to the old rating criteria, impairment of field vision was assigned a disability rating based on the extent of the contraction of the visual field in each eye, which was determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians. The number of degrees lost was determined at each meridian by subtracting the remaining degrees from the normal visual fields given in Table III. The degrees lost were then added together to determine total degrees lost, which was subtracted from 500. The difference, which represented the total remaining degrees of visual field, was divided by eight to determine the average contraction for rating purposes. 38 C.F.R. § 4.76a, Table III. A 10 percent disability rating was assigned for unilateral loss of the nasal or temporal half of the visual field; or unilateral concentric contraction of the visual field between 16 and 60 degrees. Id. A 20 percent disability rating was assigned for bilateral loss of the nasal half of the visual field; unilateral concentric contraction of the visual field between 6 and 15 degrees; or bilateral concentric contraction of the visual field between 46 and 60 degrees. Id. A 30 percent disability rating is assigned for homonymous hemianopsia; bilateral loss of the temporal half of the visual field; unilateral concentric contraction of the visual field to 5 degrees; or bilateral concentric contraction of the visual field between 31 and 45 degrees. Id. A 50 percent disability rating is assigned for bilateral concentric contraction of the visual field between 16 and 30 degrees. Id. A 70 percent disability rating is assigned for bilateral concentric contraction of the visual field between 6 and 15 degrees. A maximum 100 percent disability rating is assigned for bilateral concentric contraction of the visual field to 5 degrees. Id. 

Effective December 10, 2008, retinopathy is evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher rating. The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function. 38 C.F.R. § 4.75 (a).

Pursuant to the revised rating criteria, central visual acuity is generally evaluated on the basis of corrected distance vision with central fixation. 38 C.F.R. § 4.76 (b) (2016). Impairment of central visual acuity is evaluated from 0 percent to 100 percent based on the degree of the resulting impairment of visual acuity. 38 C.F.R. § 4.79, Diagnostic Codes 6061-6079 (2014). 

With regard to visual field impairment, a 10 percent disability rating is assigned for unilateral loss of the temporal half of the visual field; unilateral or bilateral loss of the nasal half of the visual field; unilateral loss of the inferior half of the visual field; unilateral or bilateral loss of the superior half of the visual field; bilateral concentric contraction of the visual field between 46 and 60 degrees; or unilateral concentric contraction of the visual field between 16 and 60 degrees. 38 C.F.R. § 4.79, Diagnostic Code 6080. A 30 percent disability rating is assigned for homonymous hemianopsia; bilateral loss of the temporal half of the visual field; bilateral loss of the inferior half of the visual field; bilateral concentric contraction of the visual field between 31 and 45 degrees; or unilateral concentric contraction of the visual field to 5 degrees. Id. A 50 percent disability rating is assigned for bilateral concentric contraction of the visual field between 16 and 30 degrees. Id. A 70 percent disability rating is assigned for bilateral concentric contraction of the visual field between 6 and 15 degrees. Id. A maximum 100 percent disability rating is assigned for bilateral concentric contraction of the visual field to 5 degrees. Id.

With regard to impairment of muscle function, disability ratings are assigned based on the degree of diplopia (double vision). 38 C.F.R. § 4.79, Diagnostic Code 6090 (2016).

As stated above, the Veteran filed his claim for an increased rating for his diabetes in December 2002.  As part of that claim, the Veteran contended that he had a diabetic retinopathy.  Diagnostic Code 7913, note (1) for diabetes mellitus, provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913). Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119.  Therefore, the Veteran may only be granted a separate rating for his diabetic retinopathy when the evidence showed that it was compensable.  

A March 2004 VA eye examination showed the examiner found a history of diabetic retinopathy in both eyes.  The Veteran's corrected vision bilaterally was 20/20 with no diplopia or visual field defect.   The examiner concluded there was no evidence of proliferative retinopathy or macular edema.  

An April 2006 diabetic eye examination showed visual acuity of 20/30 and 20/25 without correction.  An August 2006 optometry note shows the Veteran complained of mild blurry vision.  Visual acuity without correction was 20/25 on the right and 20/20+2 on the left.  He was assessed as having "mild non-proliferative diabetic retinopathy, dot hemorrhages seen OU," mixed cataracts OU, and presbyopia.  

At an April 2007 diabetic eye examination, the examiner noted visual acuity with auto reflection of 20/20 and 20/25 and 20/20-1 and 20/30 without correction.   In June 2007, a primary care provider notes background diabetic retinopathy in the right eye and a normal left eye.  The Veteran denied any changes in vision.  A July 2007 treatment record showed the Veteran had a history of diabetes with early retinopathy.  In September 2008, the Veteran was seen for a diabetic eye examination and no problems were noted with his eyes.  Visual acuity with correction was 20/30 for both eyes and visual acuity with auto refraction was 20/20 for both eyes. 

The Veteran underwent a VA eye examination in June 2011.  The examiner confirmed a diagnosis of mild non-proliferative diabetic retinopathy in the left eye and ocular hypertension.  The retinopathy did not affect the Veteran's visual acuity.  However, regarding visual field, the examiner found the left eye showed an average contraction to 60 degrees and the right eye showed an average contraction to 57 degrees.  

In a February 2012 rating decision, the Veteran was granted a separate 10 percent rating for his diabetic retinopathy, effective June 10, 2011, the date of the VA examination.  The rating was assigned based on the finding that the concentric contraction of the eyes could be rated as equivalent to a visual acuity of 20/50.  Pursuant to Diagnostic Codes 6066 and 6080, 20/50 visual acuity in both eyes warrants a 10 percent rating, as does a finding of visual fields of 46 to 60 degrees, bilaterally.   

A February 2013 treatment record showed no diabetic retinopathy at the Veteran's last dilated fundus examination.  

In a June 2013 eye examination, the examiner noted a 2003 diagnosis of mild non-proliferative diabetic retinopathy.  The Veteran reported good distance with his glasses and that the eye drops he was taking for elevated intraocular pressure had been discontinued because his pressure was stable.  A visual acuity examination showed uncorrected distance on the right of 20/40 or better and 20/50 on the left.  Uncorrected near vision was 20/100 bilaterally.  Corrected distance and near vision bilaterally was 20/40 or better.   There was no difference equal to two or more lines on the Snellen test type chart between distance and near corrected vision with near vision being worse.  His pupils were round and reactive to light and there was no afferent pupillary defect present.  The examiner indicated a left retinopathy and opined that the Veteran's decrease in visual acuity or impairment was not due to the retinopathy, but rather to his cataract. 

The examiner concluded that:

"[T]he examination showed mild non-proliferative diabetic retinopathy in the left eye.  Previous exams show mild non-proliferative retinopathy in both eyes.  No diabetic macular edema is noted in either eye. The Veteran has good corrected visual acuity in both eyes.  There is no loss of visual field.  The Veteran has immature age-related cataracts in both eyes, right more than left causing slightly decreased best corrected visual acuity right eye.  The cataracts are not caused by or related to diabetes mellitus.  Review of records show a history of ocular hypertension both eyes with small optic nerve cups. No treatment is advised at present.  There are no glaucomatous changes or loss of visual field in either eye. Ocular hypertension is not caused by or related to diabetes mellitus."

December 2014 VA treatment records showed no ophthalmic manifestation of his diabetes mellitus.  Visual acuity without correction was 20/30+ on the right and 20/25- on the left. 

An addendum opinion was provided in May 2015.  It was noted that the Veteran's initial C&P eye examination was in June 2013.  He had subsequent eye examinations at the VAMC in April 2014, May 2014, and December 2014.  The examiner stated that there were no visual impairments or loss of visual field caused by the diabetes mellitus and that "minimal non-proliferative diabetic retinopathy was noted in the left eye only in the form of one cotton wool spot at the VA eye examination in June 3012.  No diabetic retinopathy in either eye at the eye exams on April 4, 2014 (non-dilated), May 22, 2014 (dilated), and December 2, 2014 (dilated). "  

The examiner opined that: 

"[T]he most recent eye exams show NO diabetic retinopathy in either eye. There was minimal diabetic retinopathy in his left eye only at the C&P eye exam on June 7, 2013. The retinopathy therefore has improved and is resolved. There are NO impairments caused by the service-connected diabetic retinopathy (which has resolved), including no loss of visual acuity loss or visual field loss. The veteran is service connected for loss of field of vision; however, there is no visual field loss in either eye."

A June 2015 treatment record showed no ocular complaints and no ophthalmic manifestations of his diabetes.  Bilateral visual acuity testing showed results of 20/25; visual acuity with auto refraction of 20/40-1 on the right and 20/20-1 on the left; visual acuity with corrections, glasses was 20/50-2 on the right and 20/30 on the left.   In a March 2016 VA treatment record, the Veteran was noted to have bilateral immature cataracts.  His bilateral visual acuity was 20/20 with and without correction.  

The Veteran was afforded a subsequent VA examination in May 2016.  The examiner noted that although the Veteran had non-proliferative retinopathy in both eyes in 2011, the present examination showed no diabetic and no sequelae from the prior episode in 2011.  Regarding visual acuity, the Veteran's uncorrected distance, uncorrected near, corrected distance, and corrected near visual acuity were all 20/40 or better.  There was no difference equal to two or more lines on the Snellen test type chart between distance and near corrected vision with near vision being worse.  His pupils were round and reactive to light and no afferent pupillary defect was present.  The Veteran had no anatomical loss, light perception only or extremely poor vision or blindness.  There was also no diplopia.  Slit lamp and external eye examinations were normal, with the exception of bilateral cataracts.  An internal eye examination showed a cotton wool spot x1 superior to the optic disc but was otherwise normal.  The Veteran had no visual field defect, no incapacitating episodes, and no functional impact.    

With regard to visual acuity, the record reveals that throughout the appeal period, the Veteran's corrected visual acuity was, at worst, 20/40 in each eye. Pursuant to both the old and revised rating criteria, 20/40 vision in both eyes warrants a noncompensable rating. See 38 C.F.R. § 4.84a, Diagnostic Code 6079, Table V (2008); see also 38 C.F.R. § 4.79, Diagnostic Code 6066.

With regard to impairment of visual fields, the record reveals that as of June 10, 2011, the Veteran's average concentric contraction was 57 degrees in the right eye and 60 degrees in the left eye. Pursuant to both the old and revised rating criteria, remaining field vision between 46 and 60 degrees, bilaterally, warrants a 10 percent disability rating. See 38 C.F.R. §§ 4.84a, Diagnostic Code 6080, 4.79, Diagnostic Code 6080. There is no evidence of impairment of visual fields prior to the June 2011 VA examination. Accordingly, pursuant to both the old and revised rating criteria, the Board finds that a compensable rating based on impairment of visual fields is not warranted prior to June 10, 2011, and a rating in excess of 10 percent is not warranted thereafter. See id. 

The foregoing evidence also demonstrates that the Veteran's symptoms of diabetic retinopathy did not warrant a compensable rating for any distinct period prior to June 10, 2011.  Although the old rating criteria provides for a minimum 10 percent disability rating during active pathology, the Board finds that such is not warranted in this case. "Active pathology" is not defined in the regulation; however, the evidence shows that throughout the appeal period, the Veteran's diabetic retinopathy did not cause compensable visual abnormalities, pain, diplopia, macular edema, flashes, floaters, or incapacitating episodes. Furthermore, the Veteran's treatment providers consistently indicated that the Veteran's retinopathy remained stable and did not require any treatment.  Throughout the appeal period prior to November 24, 2014, the only manifestations of the Veteran's diabetic retinopathy were mild blurry vision, which, as found above, was not severe enough to warrant a compensable rating. Based on the foregoing, the Board finds that the absence of any sustained impairment or necessary treatment throughout the pendency of this appeal reflects a lack of active pathology. Accordingly, a 10 percent disability rating is not warranted based on active pathology under the old rating criteria. See 38 C.F.R. 38 C.F.R. § 4.84a. 

Moreover, as there is no evidence of diplopia, pain, rest requirements, incapacitating episodes, or any other symptoms that would warrant a higher disability rating under the old or revised rating criteria, the Board finds that a rating in excess of 10 percent is not warranted for any distinct period from June 10, 2011 through May 9, 2016. See 38 C.F.R. § 4.79, Diagnostic Codes 6010-6037, 6061-6066, 6080-6081, 6090 (2016).

Finally, the evidence shows that from May 9, 2016, the Veteran's visual acuity was better than 20/40 in each eye, there was no visual field defect, no diplopia, no impairment, and no incapacitating episodes.  The examiners specifically found that although the Veteran was previously diagnosed with a diabetic retinopathy, there was no evidence of a current diagnosis.  Therefore, a compensable rating is not warranted since May 9, 2016.  

Extraschedular evaluation

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation. 38 C.F.R. § 3.321 (b)(1) (2016). Otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate. Ratings in excess of that assigned are provided for a certain level of functional impairment due to certain manifestations of the diabetic retinopathy. However, the medical evidence does not reflect that the Veteran's symptoms are productive of that level of impairment. The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's diabetic retinopathy during the periods on appeal. Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 27 Vet. App. 497 (2016). However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998). Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A compensable rating for diabetic retinopathy prior to June 10, 2011 is denied.

A rating in excess of 10 percent for diabetic retinopathy from June 10, 2011 to May 9, 2016 is denied.

A compensable rating for diabetic retinopathy from May 9, 2016 is denied.



REMAND

With regard to the claims of service connection for PTSD, an acquired psychiatric disorder other than PTSD, a foot/toe disability, and hypertension; the claim for an increased rating for diabetic nephropathy; and entitlement to earlier effective dates for the grant of service connection for a diabetic nephropathy and entitlement to TDIU, remand is required to comply with the directives of the Board's March 2013 remand.  

Specifically, the Board directed the RO to afford the Veteran a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  Although a mental disorders examination was requested in January 2017, there is no examination report in the claims file nor is there evidence that such an examination was completed.  Therefore, remand is necessary to afford the Veteran a VA examination in accordance with the March 2013 Board remand directives.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

Further, while an updated examination and opinion regarding the etiology of hypertension was obtained in February 2017, such is inadequate for rating purposes.  An earlier, June 2013 VA examination found no relationship between service-connected diabetic nephropathy and hypertension, but failed to provide an adequate rationale for the conclusion.  The more recent examination offered a positive nexus opinion, but unfortunately based such on an inaccurate factual record; the examiner failed to note that a diagnosis of hypertension has preceded the showing of albuminuria, a critical laboratory finding according to the examiner, by 6 or more years.  While a direct causal relationship would therefore seem impossible, the 2017 examiner's discussion does raise the possibility that hypertension was aggravated by diabetic nephropathy.  This possibility requires further development, necessitating remand.

Finally, the March 2013 Board remand directed the RO to obtain additional information, and readjudicate the claims on appeal with the issuance of a supplemental statement of the case (SSOC). The RO obtained outstanding records and associated them with the claims file and afforded the Veteran VA examinations in February 2017; however, no SSOC was promulgated on the claims again remanded herein.  A January 2017 SSOC addressed diabetic retinopathy. 

Because treatment records and VA examination reports obtained since the prior Board remand are pertinent to the remanded issues, and no waiver has been submitted, this evidence must be reviewed by the AOJ, and an SSOC furnished if the appeal remains denied. 38 C.F.R. § 19.31 (b)(1) (2016); Stegall, supra.  Therefore, remand is necessary.   

Accordingly, these claims are REMANDED for the following action:

1. Obtain all relevant treatment records and associate them with the claims file.

2. Schedule the Veteran for appropriate in-person examination to determine the nature and etiology of his PTSD and an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, anxiety, and manic depression. The claims file and a copy of this remand must be provided to the examiner for review. All appropriate testing should be conducted. The Veteran should be asked to provide a complete medical history. 

The examiner should identify any manifestations of PTSD currently experienced by the Veteran. In this regard, the examiner should state whether the Veteran currently has a diagnosis of PTSD meeting the criteria of DSM IV. 

The examiner also should identify all acquired psychiatric disabilities other than PTSD, to include paranoid schizophrenia, anxiety disorder, and manic depression, currently experienced by the Veteran. 

Based on a review of the claims file and the results of the Veteran's examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD, if diagnosed, is related to active service or any incident of service. 

The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, an anxiety disorder and/or manic depression, is related to active service or any incident of service. 

If PTSD is diagnosed, then the examiner must identify the in-service stressor(s) on which this diagnosis is based. The examiner also should state whether the in-service stressor(s) is based on the Veteran's fear of hostile military or terrorist activity and is sufficient to support a PTSD diagnosis. A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that his in-service stressors occurred while he was in Vietnam and led him to experience PTSD. The examiner also is advised that the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was duty soldier and he was in Vietnam from January 1968 to January 1969.

The examiner should obtain a complete list of the Veteran's service stressors and should consider those stressors in forming his opinions. The examiner should note that the Veteran has reported that his service stressors include being exposed to a lot of mortars and a blown up mess hall; seeing wounded soldiers, witnessing an ammo dump explosion, etc. 

3. Schedule the Veteran for a VA hypertension examination; the claims folder must be reviewed in connection with the examination.

The examiner must opine as to whether it is at least as likely as not currently diagnosed hypertension was caused or aggravated by service-connected diabetes and/or diabetic nephropathy.  If aggravation is found, the examiner must identify a baseline level of disability and discuss the extent of worsening related to the service-connected disorders.

A full and complete rationale for all opinions expressed is required.

4. Readjudicate the claims to include consideration of all evidence added to the claims file since the most recent SOC. If any benefit is not granted to the Veteran's satisfaction, an SSOC should be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, this case should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


